Title: From Thomas Jefferson to Abraham Husted, Jr., 10 September 1804
From: Jefferson, Thomas
To: Husted, Abraham, Jr.


               
                  
                     Sir
                  
                  Monticello Sep. 10. 04
               
               Being unwilling to become the depository of secrets valuable to their author I will not give you the trouble of a meeting proposed in your letter of Aug. 23. nevertheless as I should not be justifiable in shutting the door to any benefit which your patriotism might intend for your country, I will observe to you that the Secretary of the Navy, mr Robert Smith is the person to whom such a communication as you propose would belong officially. as the members of the Executive will reassemble at Washington about the last of this month, mr Smith may be conferred with on the subject there at any time after that date. your intentions on behalf of the public being meretorious, I express an acknolegement of it with satisfaction, & accompany the same with my salutations & good wishes.
               
                  
                     Th: Jefferson
                  
               
            